In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00096-CV


                                  IN RE J.Z.T., A CHILD

                          On Appeal from the 320th District Court
                                   Potter County, Texas
              Trial Court No. 83,687-D, Honorable Don R. Emerson, Presiding

                                     March 31, 2014

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant, father of J.Z.T., filed a notice of appeal on March 7, 2014, but failed to

pay the $195 filing fee required under Texas Rule of Appellate Procedure 5.             We

informed appellant, by letter dated March 10, 2014, that the filing fee was outstanding

and that the appeal would be dismissed unless it was paid within ten days from the

March 10th letter. TEX. R. APP. P. 42.3(c); see Holt v. F.F. Enterprises, 990 S.W.2d 756

(Tex. App.—Amarillo 1998, pet. ref’d). The fee has not been paid to date. Nor has

appellant filed an affidavit of indigency or sought leave to proceed without the payment

of fees.
      Because appellant has failed to pay the requisite filing fee as directed by the

court, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).



                                              Per Curiam




                                          2